DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It is unclear to the Examiner exactly what is meant by a “patch” and a “patching scheme”. Examiner has found no clarification for these terms in the specification.  For purposes of examination the Examiner will assume that a “patch” is a random strip of k-space.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 11, 16—19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setsompop et al. (US 2018/0164395 A1) in further in view of Zhang (US 2015/0355301 A1). 
Regarding claim 1
Setsompop discloses 
A method ([0008]—[0011]), comprising:
determining an initial magnetic resonance imaging (MRI) dataset in image domain based on an initial reconstruction of MRI measurement data obtained using an undersampling scheme ([0124]);
determining patches of the initial MRI dataset in accordance with a patching scheme, the patching scheme depending on the undersampling scheme ([0124], the patching scheme is the various portions of k-space—either left out or offset in certain directions);
Although strongly implied, Setsompop does not explictly teach
“for each one of the patches, applying a machine-learned algorithm to obtain a respective patch of a reconstructed MRI dataset, the machine-learned algorithm depending on the under sampling scheme; and
combining the patches of the reconstructed MRI dataset”.

Zhang, however, teaches 
for each one of the patches ([0014], sets of data space are “patches”),                          applying a machine-learned algorithm to obtain a respective patch of a reconstructed MRI dataset, the machine-learned algorithm depending on the under sampling scheme ([0014]); and
combining the patches of the reconstructed MRI dataset ([0014], sets are combined after being processed into a final image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the facility of the “patches combined by a machine-learned algorithm” as taught by Zhang in the method of  Setsompop.
The justification for this modification would be to minimize artifacts in the MRI image ([0008], Zhang). 
Regarding claim 6
	Setsompop in view of Zhang teach the method of claim 1. 
Setsompop applied to claim 6 further teaches 
further comprising: populating the patches with voxels of the initial MRI dataset along a readout direction ([0007]).
Regarding claim 7
Setsompop in view of Zhang teach the method of claim 6.

Setsompop applied to claim 7
wherein the patches are populated with voxels from slices of the initial MRI dataset selected in accordance with a point spread function ([0128], the patches are grouped into voxels, i.e., “populated”) associated with the undersampling scheme ([0124]).
Regarding claim 9
Setsompop in view of Zhang teach the method of claim 1.
Setsompop applied to claim 9 further teaches  
wherein the undersampling scheme is associated with a controlled aliasing in parallel imaging ([0040]) results in higher acceleration (CAIPIRINHA) encoding ([0040]—[0043]) or a Wave-controlled aliasing in parallel imaging (Wave-CAIPI) encoding.
Regarding claim 11
Setsompop in view of Zhang teach the method of claim 1.
Zhang applied to claim 11 further teaches 
wherein the machine-learned algorithm comprises multiple iterations of a variational model ([0014], the algorithm by definition is iterational), 
Setsompop applied to claim 11 further teaches 
the variational model including a forward-sampling operator being applied on the respective patch of the reconstructed MRI dataset of a given iteration and 

the respective patch, the forward sampling operator being associated with coil sensitivity maps, Fourier transform, and the undersampling scheme (claim 26).               
Regarding claim 16
Setsompop in view of Zhang teach a processor performing the method of claim 1. 
Setsompop applied to claim 16 further teaches 
A non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1 ([0006]).
Regarding claim 17 
Setsompop in view of Zhang teach a computer method as claimed in claim 1.
Setsompop applied to claim 17 further teaches
A computer program product having a computer program which is directly loadable into a memory of a controller of the magnetic resonance imaging system, when executed by the controller, causes the magnetic resonance system to perform the method as claimed in claim 1 ([0006]).
Regarding claim 18
Setsompop discloses 
A system ([0009]—[0010]) comprising:

a memory that stores program code ([0052]); and
a processor configured to load the program code from the memory and execute the program code ([0052]) to:
 determine an initial magnetic resonance imaging (MRI) dataset in image domain based on an initial reconstruction of MRI measurement data obtained using an undersampling scheme ([0124], the patching scheme is the various portions of k-space—either left out or offset in certain directions);
determine patches of the initial MRI dataset in accordance with a patching scheme, the patching scheme depending on the undersampling scheme ([0124], the patching scheme is the various portions of k-space—either left out or offset in certain directions);
Setsompop does not explicitly teach 
“for each one of the patches, apply a machine-learned algorithm to obtain a
respective patch of a reconstructed MRI dataset, the machine-learned algorithm depending on the under sampling scheme; and
combine the patches of the reconstructed MRI dataset”.
Zhang, however, teaches 
for each one of the patches ([0014], sets of data space are “patches”), apply a machine-learned algorithm to obtain a respective patch of a reconstructed MRI 


dataset, the machine-learned algorithm depending on the under sampling scheme ([0014]); and
combine the patches of the reconstructed MRI dataset ([0014], sets are combined after being processed into a final image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the facility of the “patches combined by a machine-learned algorithm” as taught by Zhang in the method of  Setsompop.
The justification for this modification would be to minimize artifacts in the MRI image ([0008], Zhang). 
Regarding claim 19
Setsompop in view of Zhang teach the system of claim 18.
Setsompop appleid to claim 19 further teaches 
further comprising an MRI scanner that is configured to perform a magnetic resonance imaging on a patient to obtain the MRI measurement data ([0005] & [0011]).
Claims 2—5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setsompop et al. (US 2018/0164395 A1) in further in view of Zhang (US 2015/0355301 A1) in view of Lakare et al. (US 2006/0159346 A1).                               


Regarding claim 2
Setsompop in in view of Zhang teach the method of claim 1.
Setsompop in in view of Zhang do not explicitly teach
“wherein each patch comprises voxels in multiple sub-regions of the initial MRI dataset, the sub-regions being selected in accordance with the undersampling scheme and being offset from each other”.
Lakare, however, teaches 
wherein each patch comprises voxels in multiple sub-regions of the initial MRI dataset, the sub-regions being selected in accordance with the undersampling scheme and being offset from each other ([0007]—[0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “voxels in multiples sub-regions” as taught by Lakare in the method of Setsompop in in view of Zhang.
	The justification for this modification would be to determine an amount of mis-alignment of the two or more sub-volumes, shifting a start point of each sub-volume to align the start points with a grid of a virtual volume, and displaying the sub-volumes having aligned start points, wherein a region of interest in each sub-volume has identical voxel values ([0019], Lakare). 
Regarding claim 3
Setsompop in view of Zhange teach the method of claim 2. 

Setsompop applied to claim 3 further teaches 
wherein the sub-regions of two patches of the initial MRI dataset are interleaved ([0088]) in accordance with an acceleration factor of the undersampling scheme ([0092]).
Regarding claim 4
Setsompop in view of Zhange teach the method of claim 2. 
Setsompop applied to claim 4 further teaches 
wherein the sub-regions of a given patch of the initial MRI dataset (FIG. 20, Ref 5304, CAIPI scan parameters are the patches of k-space) are shifted with respect to each other in accordance with a shifting factor of the undersampling scheme ([0127]).
Regarding claim 5
Setsompop in view of Zhang teach the method of claim 1.
Setsompop in view of Zhang do not explicitly teach 
“wherein the patching scheme defines overlaps between adjacent ones of the patches”.
Lakare, however, teaches 
wherein the patching scheme defines overlaps between adjacent ones of the patches ([0006]—[0008] & [0027]).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “overlapping patches” as taught by Lakare in the method of Setsompop in view of Zhang.
The justification for this modification would be to make sure that the voxel in original volume have a one-to-one correspondence with the voxels in the sub-volume ([0005], Lakare).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setsompop et al. (US 2018/0164395 A1) in further in view of Zhang (US 2015/0355301 A1) in view of Piestun et al. (US 2016/0048963 A1).                               
Regarding claim 8
Setsompop in view of Zhang teach the method of claim 7.
Setsompop applied to claim 8 further teaches
wherein the patches are populated with voxels along the readout direction ([0043]) 
Setsompop in view of Zhang do not explicitly teach 
“Population based on a sparsity of the point spread function”.
Piestun, however, teaches 
Population based on a sparsity of the point spread function ([0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “population based on 

sparse point-spread function” as taught by Piestun in the method of Setsompop in view of Zhang.
The justification for this modification would be to using algorithms to remove optical aberrations and extract depth information encoded into the collected irradiance pattern ([0001], Piestun). 
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setsompop et al. (US 2018/0164395 A1) in further in view of Zhang (US 2015/0355301 A1) in view of Cheng et al. (2019/0257905 A1).
Regarding claim 10
Setsompop in view of Zhang teach the method of claim 1.
Setsompop in view of Zhang do not explicitly teach 
“wherein the machine-learned algorithm is applied using a processor coupled to a memory, wherein the method further comprises: determining a size of the patches based on a size of the memory”.
Cheng, however, teaches 
wherein the machine-learned algorithm ([0004]) is applied using a processor coupled to a memory, wherein the method further comprises: determining a size of the patches based on a size of the memory ([0011]). 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “patch size based on memory size” as taught by Cheng in the method of Setsompop in view of Zhang.
The justification for this modification would be to process extremely large datasets in terms of size of each dimension and/or the number of dimensions.  Thus, the possible resolutions are not limited by the computation hardware or the acceptable computation duration for high-speed applications ([0011], Cheng). 	
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setsompop et al. (US 2018/0164395 A1) in further in view of Zhang (US 2015/0355301 A1) in view of Dai et al. (US 2012/0033861 A1).                                       
Regarding claim 14
Setsompop in view of Zhang teach the method of claim 1.
Setsompop in view of Zhang do not explicitly teach 
“wherein the machine-learned algorithm comprises parameters  that are determined based on training using a ground-truth MRI dataset”.
Dai, however, teaches 
wherein the machine-learned algorithm comprises parameters  that are determined based on training using a ground-truth MRI dataset ([0034]).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “ground-truth data set” as taught by Dai in the method of Setsompop in view of Zhang.
The justification for this modification would be to build multi-layer models that permit image classification to be performed faster than conventional techniques, which permits real-time model calibration to best classify unique individual images ([0006], Dai).
Allowable Subject Matter
Claims 12—15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12
The claim has been found allowable since nothing in the prior are of record teaches or discloses 
“wherein the machine-learned algorithm comprises multiple iterations of a variational model, the variational model including a regularization operator being applied on the respective patch of the reconstructed MRI dataset of a given iteration, the regularization operator being associated with at least one of a convolutional filter and a non-linear filter”.

In conjunction with the rest of the claim. 
Regarding claim 13


The claim has been found allowable since nothing in the prior are of record teaches or discloses 
“the regularization operator is applied to the patches upon populating the patches,
   upon applying the regularization operator voxels from a second set of slices are retained in the patches, and
upon retaining the voxels from the second set of slices, the forward-sampling operator is applied”.

In conjunction with the rest of the claim. 
Regarding claim 15
The claim has been found allowable since nothing in the prior are of record teaches or discloses 
“determining patches of the MRI ground truth dataset in accordance with the patching scheme; and
   for at least one patch of the MRI ground truth dataset, performing a training of the machine-learned algorithm based on a comparison between the respective at least one patch of the reconstructed MRI dataset and the respective at least one patch of the MRI ground truth dataset”.

In conjunction with the rest of the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax 
phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/